NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                              Submitted February 21, 2014*
                               Decided February 21, 2014

                                         Before

                           RICHARD D. CUDAHY, Circuit Judge

                           FRANK H. EASTERBROOK, Circuit Judge

                           DIANE S. SYKES, Circuit Judge

No. 13-1884

MATTHEW H. WOJTASZEK,                             Appeal from the United States
    Plaintiff-Appellant,                          District Court for the Northern District
                                                  of Illinois, Eastern Division.
      v.
                                                  No. 13 C 1687
THOMAS DART, et al.,
    Defendants-Appellees.                         Matthew F. Kennelly,
                                                  Judge.



                                       ORDER

        Matthew Wojtaszek brought this suit under 42 U.S.C. § 1983, claiming that jail
officials were deliberately indifferent to his complaints about the prison’s infrequent



      *
        The appellees were not served with process in the district court and are not
participating in this appeal. After examining the appellant’s brief and the record, we
have concluded that the case is appropriate for summary disposition. Thus, the appeal
is submitted on the appellant’s brief and the record. See FED. R. APP. P. 34(a)(2)(C).
No. 13-1884                                                                         Page 2

laundry service. The district court dismissed the complaint at screening. See 28 U.S.C.
§ 1915(e)(2). We affirm.

        Wojtaszek alleged that while he was a pretrial detainee at Cook County Jail, his
bedding was exchanged only one or two times per month, laundry service was
available even less so, and he once went seven weeks without laundry service for his
uniform (and was not allowed to wash it himself). In dismissing the complaint for
failure to state a claim, the district court concluded that the laundry service Wojtaszek
described was not objectively serious because it did not deny him the “minimal
civilized measures of life’s necessities.”

       On appeal Wojtaszek asserts that the district court wrongly dismissed his
complaint because the prison’s limited laundry service creates an unconstitutional
condition of confinement. But as the district court explained, infrequent laundry service
alone is not an objectively serious condition that violates the constitution. See Martin v.
Tyson, 845 F.2d 1451, 1457 (7th Cir. 1988) (lack of pillow and cleaning supplies, and
infrequent laundry services not unconstitutional); Gates v. Cook, 376 F.3d 323, 342 (5th
Cir. 2004).

       Wojtaszek incurred one “strike” for filing his complaint and incurs another for
this appeal. See 28 U.S.C. § 1915(g); Hains v. Washington, 131 F.3d 1248, 1250 (7th Cir.
1997).

                                                                              AFFIRMED.